PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Freeman, et al.
Application No. 15/962,661
Filed: April 25, 2018
Attorney Docket No. RAY170-
00/18055A         
:
:
:                        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed July 22, 2022, to revive the above-identified application.


 The petition is GRANTED.

A review of the record discloses that a non-final Office action was mailed on January 21, 2022, which set a shortened statutory period for reply of three (3) months.  No reply having been received, the application was held abandoned on April 21, 2022. On July 22, 2022, the present petition was filed, along with an amendment. While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed July 22, 2022, a decision on the petition was never rendered.  

Since the requirements of 37 CFR 1.137(a) were satisfied on July 22, 2022 the petition is granted nunc pro tunc.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1160.00 extension of time fee submitted on July 22, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to deposit account. 

This application is being referred to the Technology Center Art Unit 2872 for review of the response filed July 22, 2022.

Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET